 Case 4:20-cv-00923-O-BP Document 33 Filed 08/02/21                Page 1 of 1 PageID 218



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 KRISTIE NICHOLE WOODWARD,                     §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            §    Civil Action No. 4:20-cv-00923-O-BP
                                               §
 WALMART ECOMMERCE                             §
 CUSTOMER CARE SERVICE                         §
 CENTER, et al.,                               §
                                               §
         Defendants.                           §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 32), issued on July 14, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS the Rule 12(b)(6) Motion to Dismiss (ECF No. 23), filed

on April 9, 2021, by Defendants Paige Williams, Brandon Gaines, and Patrice James and

DISMISSES with prejudice Plaintiff’s claims against these Defendants.

        SO ORDERED on this 2nd day of August, 2021.


                                                         _____________________________________
                                                         Reed O’Connor
                                                         UNITED STATES DISTRICT JUDGE
